Citation Nr: 1727788	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  07-20 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 1976 to May 1978.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In the February 2004 rating decision, the RO denied service connection for PTSD.

This issue was previously remanded by the Board in March 2006 for the issuance of a Statement of the Case (SOC).  After receiving the SOC, the Veteran submitted a timely substantive appeal.  

The Board denied this claim in a March 2011 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a December 2013 memorandum decision, the Court vacated the Board's decision and remanded the case to the Board for additional development.  

This issue was previously remanded by the Board in August 2014, November 2015, and July 2016 for further development.  It has been returned to the Board for further review.  

In its November 2015 decision, the Board also considered the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder.  The Board granted service connection for major depressive disorder as secondary to the Veteran's service-connected nasal fracture and allergic rhinitis.  In a November 2015 rating decision, the VA Appeals Management Center (AMC) assigned a 30 percent rating for major depressive disorder, effective June 19, 2003.  The Veteran has not appealed this rating.  For this reason, psychiatric disorders other than PTSD are no longer included in the issue on appeal.  

In an August 2016 statement, the Veteran indicated that he no longer wished the American Legion to represent him and that he wished to proceed without representation.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has PTSD that is related to active military service or events therein.  


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have not been met.  38 U.S.C.A. §§  1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA's duty to notify was satisfied by August 2003 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA treatment records, private treatment records, Social Security records, VA examination reports, and opinion letters by a Veterans Health Administration (VHA) psychiatrist.  The Board will discuss VA's efforts to obtain the Veteran's service personnel records in greater detail below.  The Veteran was provided VA examinations in May 2005 and October 2014, as well as a VHA opinion in September 2015 and an addendum to that opinion in December 2016.  The examinations were based upon consideration of the Veteran's medical history and described his disabilities in detail sufficient to allow the Board to make fully informed determinations.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The October 2014 examiner and the VHA psychiatrist also provided explanations regarding how the Veteran's in-service stressors do not meet the diagnostic criteria for PTSD.  

In sum, the VCAA provisions have been considered and complied with as to this issue.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

The Board remanded this case in March 2006 for the issuance of an SOC, which was done in March 2007.  The Board remanded this case again in August 2014 so that the Agency of Original Jurisdiction (AOJ) could obtain the Veteran's Social Security records, afford the Veteran a VA examination specific to PTSD, and request that the Veteran identify any private treatment records.  The AOJ obtained the Veteran's Social Security records and afforded the Veteran a VA examination in October 2014.  In an October 2014 statement, the Veteran reported that all of his treatment was through the VA Medical Center in New Orleans.  The Board remanded this case again in November 2015 so that the AOJ could send the Veteran and his representative a copy of the VHA psychiatrist's opinion and allow time for a response.  The AOJ complied with this instruction.  

The Board remanded this case again in July 2016 so that the AOJ could obtain additional service personnel records and an addendum opinion from the VHA psychiatrist could be obtained.  In July 2016, the AOJ requested the Veteran's entire personnel file from the National Personnel Records Center (NPRC) at the National Archives.  In August 2016, NPRC provided all available requested records.  Later in August 2016, the AOJ requested that the Army's Office of the Inspector General (OIG) provide any records relating to the Veteran's August 1977 action request.  The OIG responded that the request should go to the Army's Freedom of Information Act (FOIA) office; the AOJ complied with this instruction.  Later in August 2016, the Army responded that it did not retain records for longer than 30 years and that any records would be at the National Archives.  The AOJ then filed another request with the Archives.  In November 2016, the Archives responded that it had already provided VA with all available personnel documents and service treatment records.  In December 2016, the AOJ notified the Veteran of its efforts to locate any additional service personnel records, including the OIG action request from August 1977, that those efforts had been exhausted, and that any further attempts to obtain those records would be futile.  The AOJ also obtained an addendum opinion from the VHA psychiatrist in December 2016.  Under these circumstances, the Board finds that the AOJ substantially complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

A medical diagnosis of PTSD has long been required to establish service connection.  Young v. McDonald, 766 F.3d 1348, 1353-54 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence ... is competent and sufficient to identify").

VA regulations pertaining to psychiatric disorders were amended over the course of this appeal to state that a diagnosis of a psychiatric disorder must conform to the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM-5); previously, the regulation required a psychiatric disorder diagnosis to conform with the previous version, the DSM-IV.  See 38 C.F.R. § 4.125(a) (2016); see also 79 Fed. Reg. 45093, 45094 (Aug. 4, 2014).  However, the applicability date of the final rulemaking states that the Secretary did not intend for the provisions of the final rule to apply to claims that were pending before the Board, the Court, or the Court of Appeals for the Federal Circuit prior to August 4, 2014, even if such claims were subsequently remanded to the AOJ.  See 80 Fed. Reg. 14308 (Mar. 19, 2015).  Because the Veteran's claim was first certified for appeal to the Board in September 2007, any diagnosis of PTSD must conform to DSM-IV criteria.  As discussed below, the Veteran does not have a diagnosis of PTSD.  The examiners have found that the Veteran's stressors do not meet the criteria for a diagnosis of PTSD under either the DSM-IV or the DSM-5.  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Analysis

The Veteran contends that he has PTSD as a result of racially-motivated harassment during his active duty service.  In its July 2016 remand, the Board conceded that the Veteran was the subject of racial discrimination during service.  The Board finds the Veteran's account of harassment during his active duty service both competent and credible.  The Board notes, for example, that the Veteran's service personnel records state that he requested a transfer in May 1977 due to a prejudicial atmosphere.  

In March 1978, during a basketball practice, the Veteran broke his nose.  He is separately service-connected for the residuals of this injury, including a septoplasty, allergic rhinitis, and major depressive disorder.  The Veteran's most detailed account of this injury is in an August 2003 statement in which he reported that he requested that a superior halt the practice because it was "like street ball and someone can get hurt."  Soon after, another soldier elbowed him in the nose, breaking it.  

The Veteran's service treatment records note no report of or treatment for psychiatric symptoms.  An April 1978 mental status examination, three weeks after the injury, found no serious mental illness.  

In a February 1994 decision, the Social Security Administration found that the Veteran had been disabled due to affective disorders (mood) since March 1993.  

In December 1995, the Veteran was afforded a VA examination.  The Veteran reported depression and poor sleep.  The examiner found that the Veteran's disability picture did not meet the diagnostic criteria for any psychiatric disorder.  

During a June 1996 hearing before the Board in connection with a claim for the residuals of his nose injury, including emotional problems, the Veteran described his nose injury and reported that it occurred at the same time that he faced discrimination, including difficulty in obtaining proper treatment for his nose injury, but did not contend that his nose injury was deliberate or racially motivated.   

In January 1998, the Veteran was afforded an additional VA examination.  The Veteran reported depression, poor sleep due to pain and depressed mood, and occasional suicidal ideation that was responsive to medication.  The examiner diagnosed the Veteran with a major depressive episode, partially responsive to treatment.  

In a July 1998 statement, the Veteran reported nightmares about his time in the Army and that thinking about prejudicial treatment by the government sometimes caused suicidal ideation.  

In October 2000, the Veteran was afforded an additional VA examination.  The Veteran reported a recurrent dream about being in the military and unable to get out, but denied that it was a nightmare.  He reported that this dream occurred whenever his sinuses or migraines flared up or when he had to interact with VA.  In regard to his nose injury, he said "I broke my nose doing something you all wanted me to do."  The examiner diagnosed the Veteran with chronic major depression, partially treated.

In March 2001, the Veteran was afforded an additional VA examination.  Although this was labeled a PTSD examination, it did not actually discuss PTSD.  The Veteran reported harassment by fellow soldiers, some of which he believed to be the result of racial prejudice.  He reported that this harassment caused his depression and that the nose injury worsened it, but did not state that the nose injury was part of the pattern of harassment he faced.  The examiner found that the Veteran was consistent in his reports regarding difficulties with fellow soldiers and that his reported symptoms were all consistent with major depression with intermittent psychosis.  The examiner diagnosed the Veteran with a major depressive episode, moderate to severe, with intermittent psychotic features.  

In May 2005, the Veteran was afforded an additional VA examination.  The Veteran reported harassment during service and a nasal fracture, but did not state that the nose injury was part of the harassment he faced.  The examiner diagnosed the Veteran on Axis I with recurrent moderate major depressive disorder without psychotic features and, on Axis II, mixed personality disorder with paranoid features.  The examiner found that the Veteran's reported symptoms in service were not consistent with a clinical picture of major depression.  

In October 2014, the Veteran was afforded an additional VA examination specific to PTSD.  The Veteran reported many stressors over the course of his life, including his nose injury and harassment by fellow soldiers.  He reported that his nose injury was a stressful experience because he had to go to the doctor and could not breathe correctly.  He reported that harassment in service caused constant anxiety to the point of feeling that his career was in danger and that he only played basketball in service due to harassment.  He did not, however, report that harassment caused him to fear physical assault or that his nose injury was a deliberate act of harassment or assault.  The examiner found that, although the racial discrimination the Veteran reported was a stressful experience, it did not meet the DSM-5 criteria for a PTSD stressor and that a diagnosis of PTSD would therefore not be appropriate.  The examiner diagnosed the Veteran with major depressive disorder with anxious distress.

In September 2015, a VHA psychiatrist provided an opinion.  The psychiatrist cited the DSM-IV criteria for a PTSD stressor, which are that a person "experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others."  The psychiatrist reviewed the Veteran's statements regarding harassment and found that they did not describe circumstances that met these criteria.  For this reason, the psychiatrist found that the Veteran's psychiatric symptoms did not meet the DSM-IV diagnostic criteria for PTSD.  The psychiatrist did, however, find that it was at least as likely as not that the Veteran's major depressive disorder and chronic pain syndrome were aggravated by his residuals of a nasal fracture and allergic rhinitis.  Based primarily on this opinion, the Board granted service connection for major depressive disorder in its November 2015 decision.

In December 2016, the same VHA psychiatrist provided an addendum opinion.  The psychiatrist again found that, due to a lack of evidence that racial discrimination led to actual or threatened death or serious injury, or a threat to the physical integrity of self or others, the Veteran's psychiatric symptoms did not meet the DSM-IV diagnostic criteria for PTSD.  The psychiatrist, however, added that "one could speculate that racial discrimination led others to deliberately hit" the Veteran with intent to harm him and that this would depend on further detail about the circumstances of the Veteran's nose injury.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in this case he is not competent to diagnose himself with a psychiatric disorder.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran in this case is not shown to possess any pertinent medical training or expertise that would make him competent to diagnose himself with PTSD.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Thus, although the Board acknowledges that the Veteran faced harassment and discrimination during his active duty service, the Veteran's opinion that he has PTSD as a result is not a competent medical opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions.  

As stated above, a medical diagnosis of PTSD is required to establish service connection.  Of the six VA examiners to examine the Veteran for psychiatric disorders, none diagnosed the Veteran with PTSD.  The VHA psychiatrist who provided opinions also did not diagnose the Veteran with PTSD.  There is no record to indicate that any treatment provider has ever diagnosed the Veteran with PTSD.  

Given the age of the Veteran's claim, as also stated above, VA must use the DSM-IV criteria instead of the newer DSM-5 criteria to determine whether the Veteran's disability picture warrants a clinical diagnosis of PTSD.  The October 2014 VA examiner's opinion that the Veteran's stressors did not meet the criteria for a diagnosis of PTSD was based on the DSM-5 criteria and is therefore of limited probative value.  The VHA psychiatrist's September 2015 and December 2016 opinions, on the other hand, applied the DSM-IV criteria and therefore warrant greater probative weight.  

The Board notes the VHA psychiatrist's December 2016 statement that it was theoretically possible that the Veteran's nose injury could have been the result of racial discrimination but that, without further information about the circumstances under which the Veteran broke his nose, he could only speculate.  Because this represented speculation on the part of the VHA psychiatrist, this statement is not probative with regard to that issue.  However, the opinion is adequate because the examiner provided a reason why speculation would be required (the absence of additional data).  Jones v. Shinseki, 23 Vet. App. 382 (2010).  As described in detail above, VA has exhausted all reasonable efforts to find any additional service personnel records and further efforts would be futile.  For this reason, there will be no further information in service records regarding this incident.  In addition, the Board notes that the Veteran has described the pattern of harassment he faced and the circumstances of his nose injury on multiple occasions, often in close succession, and has never contended that his nose injury was the result of a deliberate assault motivated by racial bias.  He stated in August 2003 that the other soldier "took his elbow and hit" him in the nose, but his characterization of the practice as "like street ball and someone could get hurt" implies that the general style of play during that session was rough, not that he was specifically targeted for attack.  Even if this represented a contention that the other soldier deliberately elbowed him in the nose, without further evidence of the other soldier's intent, the Veteran is not competent to speculate as to the other soldier's motivations.

The Board, as already acknowledged, has found the Veteran's statements regarding harassment and discrimination during his active duty service to be credible and does not seek to minimize what the Veteran faced.  However, without a medical diagnosis of PTSD, the Board cannot grant the Veteran's claim.  The VHA psychiatrist expressed no doubt as to the Veteran's contentions regarding the circumstances of his service but reasoned convincingly that those contentions did not describe anything that met the DSM-IV diagnostic criteria for a PTSD stressor and that a diagnosis of PTSD was therefore not warranted.  The Board also acknowledges the Veteran's reports of his symptoms, which examiners have found to warrant a diagnosis of major depressive disorder, for which VA has granted service connection and assigned a 30 percent disability rating.   

Because the preponderance of the evidence is thus against finding that the Veteran has PTSD, entitlement to service connection for PTSD is denied.

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


